DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 9 – 10, & 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rehkugler et al. (US 2009/0136698 A1), in view of Touhsaent (U.S. Patent No. 6,013,353).
With regard to claims 1 & 12, Rehkugler et al. teach an article comprising a chocolate bar (i.e. a “confectionary”) (paragraph [0013]), and a multilayer film (paragraph [0002]). The film comprises a core layer comprising ethylene polymer 
Slip agents present in any of the layers is present in the amount of about 0.1 wt% (1000 ppm) to 2 wt% (20,000 ppm) based on the total weight of the layer (paragraph [0100]), which includes Applicant’s claimed range of 2,000 – 3,500 ppm. 
Antiblocking agents in any of the layers are effective in the amount up to 3000 ppm of the weight of the layer (paragraph [0104]), which is less than Applicant’s claimed range of 4,000 to 10,000 ppm. However, Rehkugler et al. also teach the skin layers may contain opacifying agents and cavitating agents, such as calcium carbonate or talc (paragraphs [0097] – [0099]) and filler material, such as silica, calcium carbonate, and talc ([0105]), in undisclosed amounts, which Applicant has also defined as anti-blocking agents (see specification, paragraph [0077] & claim 10). Therefore, Rehkugler et al. suggests the total amount of known anti-blocking agents, such as silica, calcium carbonate, and talc, are present in the skin layers in amounts greater than 3000 ppm. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955); see also Peterson, 315F.3d at 1330, 65 USPQ2d at 1382. See MPEP 2144.05.

Tauhsaent teaches a food packaging article comprising a core layer of HDPE having a density of 0.942 to 0.962 g/cc (Col. 2, Lines 40 – 45), which is within Applicant’s claimed range of 0.940 g/cc to 0.980 g/cc. The HDPE provides desirable mechanical properties to the film used for food packaging (Col. 1, Lines 5 – 10 & Col. 2, Lines 29 – 45).
Therefore, based on the teachings of Tauhsaent, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use HDPE having a density from 0.940 g/cc to 0.980 g/cc as the polyolefin of the core layer taught by Rehkugler et al. for achieving the desired mechanical properties of the food packaging film.
With regard to claim 2, Rehkugler et al. teach workings examples 2 – 9 of the multilayer film with a total thickness of about 31.3 µm (paragraph [0164]), which is within Applicant’s claimed range of 15 µm to 100 µm.
With regard to claim 3, Rehkugler et al. do not explicitly teach the multilayer film has a coefficient of friction (COF) from 0.05 to 0.38.
However, as discussed above, the combined teachings of the prior art has a similar structure and therefore would encompass the same properties. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.
claim 6, Rehkugler et al. teach the multilayer film may be formed by casting (paragraph [0119]).
With regard to claim 9, as discussed above, Rehkugler et al et al. teach the slip agents may include silicone oils (Applicant’s “silicone slip agent”) (paragraphs [0100] – [0101]).
With regard to claim 10, Rehkugler et al et al. teach the antiblock agent includes silica-based products (“silica”) (paragraph [0104]), and other known antiblock agents included in the skin layers include calcium carbonate and talc, as discussed above for claim 1.
With regard to claim 13, Rehkugler et al. teach the film may be used alone or in combination with other films as a packaging film (paragraph [0002]). Use of the multilayer film alone as a packaging film suggests the multilayer film is in direct contact with the food item, such as a chocolate bar (“confectionary”).
With regard to claim 14, Rehkugler et al. teach the multilayer film is a twist wrapping (paragraph [0130]).
With regard to claim 15, Applicant is directed to the discussion of claims 3 – 4 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rehkugler et al. & Touhsaent et al., as applied to claim 1 above, and further in view of O’Brien (U.S. Patent No. 5,891,555).
With regard to claim 7, Rehkugler et al. do not teach the melt flow index of the ethylene polymer of the core layer. As discussed above, Tauhsaent teaches the 
O’Brien teaches an article comprising a dry foods, such as cereal (Col. 1, Lines 17 – 24) enclosed in a multilayer film comprising a HDPE base layer (Applicant’s “core layer”). The melt flow index of the HDPE base layer is in the range from about 0.5 g/10 min to about 10 g/10 min for better processing characteristics in the extruder by reducing extruder torque (Col. 6, Lines 10 – 11). O’Brien teaches the multilayer films may be formed by cast extrusion (Col. 7, Lines 15 – 19).
Therefore, based on the teachings of O’Brien, it would have been obvious to one of ordinary skill in the art to for forming a twistable wrapping film with HDPE in the base layer which has a melt flow index in the range of 0.5 g/10 to about 10 g/10 min for better processing characteristics.

Claims 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rehkugler et al. & Touhsaent et al., as applied to claim 1 above, and further in view of Peiffer et al. (U.S. Patent No. 5,560,948).
With regard to claim 8, Rehkugler et al. do not teach the melt flow index of the propylene homopolymer of the skin layers.
Peiffer et al. teach a multilayer biaxially oriented film for wrapping confectionary items. The outer layer of the film comprises propylene homopolymer, preferably isotactic homopolypropylene (Col. 6, Lines 41 – 50 & Col. 7, Lines 47 – 56). Propylene homopolymers are desirable for achieving good twist properties for twist wrappings (Col. 1, Lines 37 – 29 & 61 – 65, Col, 3, Lines 27 – 29). Peiffer et al. teach the 
Therefore, based on the teachings of Peiffer et al., it would have been obvious to one of ordinary skill in the art for the propylene homopolymer used in the skin layers of the multilayer film used as a twist wrapping for food products to have a melt index of about 0.5 g/10 min to 15 g/10 min because such a propylene polymer in said films have been shown to have good twist properties for twist wrappings. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 11, Applicant is directed to the discussion above for claims 3 – 4 & 8 – 10.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (U.S. Patent No. 5,891,555), in view of Peiffer et al. (U.S. Patent No. 5,560,948).
With regard to claims 1 & 12, O’Brien teaches an article comprising a dry foods, such as cereal (Col. 1, Lines 17 – 24) enclosed in a multilayer film comprising a HDPE base layer (Applicant’s “core layer”) and coextruded skin resins (Applicant’s “skin layers”) on both sides of the HDPE base layer (Col. 2, Lines 1 – 7). The HDPE base 
Polydimethylsiloxane or silicone oil (slip agent) can be present from about 0.15 (1500 ppm) to about 1.5 wt% (10,000 ppm) of the lower skin layer (c), which overlaps with Applicant’s claimed range of 2,000 to 3,500 ppm slip agent. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
O’Brien doesn’t teach the amount of slip agent in the upper skin layer (a), but teaches “the amount of slip agent selected should in any event be sufficient to provide a coefficient of friction of skin layers (a) and (c) of about 0.4 or less” (Col. 5 Lines 47 – 54). Absent a showing of criticality with respect to the concentration of slip agent in upper skin layer (a) (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the concentration of slip agent in upper skin layer (a) through routine experimentation in order to achieve a coefficient of friction of 0.4 or less.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
O’Brien teach the skin layers contain an “effective amount” of antiblocking agent (Col. 2, Lines 23 – 24 & 43 – 44), but does not explicitly teach Applicant’s claimed amount of 4,000 ppm (0.4 wt.%) to 10,000 ppm (1.0 wt.%). Absent a showing of criticality with respect to the concentration of antiblocking agent in the skin layers (a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
O’Brien does not teach the isotactic polypropylene of the skin layers is a propylene homopolymer.
Peiffer et al. teach a multilayer biaxially oriented film for wrapping confectionary items. The outer layer of the film comprises propylene homopolymer, preferably isotactic homopolypropylene (Col. 6, Lines 41 – 50 & Col. 7, Lines 47 – 56). Propylene homopolymers are desirable for achieving good twist properties for twist wrappings (Col. 1, Lines 37 – 29 & 61 – 65, Col, 3, Lines 27 – 29). The outer layers preferably contain antiblocking agents and/or lubricants to ensure satisfactory passage through the machine by reducing the tendency to stick (Col. 8, Lines 45 – 49).
Therefore, based on the teachings of Peiffer et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an isotactic propylene homopolymer as the isotactic propylene polymer taught by O’Brien in the outer layer of the multilayer twist wrapping because isotactic propylene homopolymers are particularly preferable for achieving desirable twist properties.
O’Brien teach the multilayer film is a twist wrapping for packaging dry food (Col. 1, Lines 10 – 14), but does not teach the specific type of dry food for packaging is a confectionary.

Therefore, based on the teachings of Peiffer et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the multilayer twist wrapping taught by O’Brien for a confectionary because twistable wrappings are particularly preferred for round-shaped dry foods.

With regard to claim 2, O’Brien teaches a working example of a multilayer film with a thickness of 1.15 mil (29.21 µm) (Col. 7, Line 37), which is within Applicant’s claimed range of 15 µm to 100 µm.
With regard to claim 3, O’Brien teaches the multilayer film has a coefficient of friction (COF) of about 0.4 or less (Col. 5, Lines 50 – 54), which includes Applicant’s claimed range of 0.05 to 0.38.
With regard to claim 4, O’Brien teaches a three-layer biaxially oriented film formed comprising a base layer of HDPE comprising 90% of the total film thickness (Example, Col. 7, Lines 39 – 42). Each of the two skin layers comprises 5% of the total film thickness such that the total thickness of the skins is 10% of the total film thickness (Col. 7, Lines 43 – 55).
O’Brien does not explicitly teach the multilayer film having a twist retention after 7 days from 66% to 100% and a yield tension from 5 MPa to 15.5 MPa. 
However, as discussed above, the combined teachings of the prior art has a similar structure and therefore would encompass the same properties. The fact that applicant has recognized another advantage which would flow naturally from following MPEP 2112.
With regard to claim 5, O’Brien teaches the multilayer film may consists of three layers: a base layer, an upper skin layer, and a lower skin layer on opposing sides of the base layer (Col. 2, Lines 8 – 48).
With regard to claim 6, O’Brien teaches the multilayer films may be formed by cast extrusion (Col. 7, Lines 15 – 19).
With regard to claim 7, O’Brien teaches the melt flow index of the HDPE base layer is in the range from about 0.5 g/10 min to about 10 g/10 min (Col. 6, Lines 10 – 11). 
With regard to claim 8, Peiffer et al. teach the (propylene) homopolymer of the outer layer generally has a melt flow index of about 0.5 g/10 min to 15 g/10 min (Col. 7, Lines 47 – 56), which includes Applicant’s claimed range of 2 g/10 min to 15.0 g/10 min. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 9, as discussed above, O’Brien teaches the skin layers contain polydimethylsiloxane (Applicant’s “silicone slip agent”).
With regard to claim 10, O’Brien teaches the antiblock agent includes silicon dioxide (“silica”) or talc (Col. 4, Line 49).
With regard to claim 11, Applicant is directed to the discussion above for claims 3 – 4 & 8 – 10.
claim 13, O’Brien teaches the film is used in packaging of dry foodstuffs, such that the packaging methods include fill and seal, slug wrapping, and twist folding packaging machines. Therefore, the film is used in packaging machines such that the film is in direct contact with the dry food (Col. 7, Lines 1 – 7). Peiffer et al. teach the twist wrapping films are tested for migration behavior such that the film containing the propylene polymer in the outer layer can be in contact with the packaged contents (Col. 2, Lines 22 – 25 & 37 – 43, Col. 14, Lines 32 – 38), such as confectionaries Col. 1, Lines 24 – 26).
With regard to claim 14, O’Brien teaches a desirable twistability for twist wrappings (Col. 1, Lines 10 – 14). As discussed above, Peiffer et al. teach confectionaries are known in the art as common dry foods packaged within multilayer twistable films.
With regard to claim 15, Applicant is directed to the discussion of claims 3 – 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781